Citation Nr: 0639372	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) that denied service 
connection for hypertension. A hearing was held before the 
undersigned Veterans Law Judge in August 2003. In April 2004, 
the case was remanded to the RO for additional information. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
This case was remanded by the Board in April 2004, at which 
time it was requested among other actions that the veteran be 
afforded a VA medical examination to determine the nature and 
extent of his hypertension. It was specifically requested 
that the examiner indicate whether the veteran's hypertension 
was etiologically related to his service connected PTSD.  

In April 2006, a VA medical examination was performed by a 
nurse practitioner. There is no indication from the record 
that in his medical opinion the nurse practitioner addressed 
aggravation of hypertension by the service-connected PTSD. It 
is noted that in a November 2006 Informal Hearing 
Presentation from the veteran's accredited representative, it 
is requested that the veteran be afforded a VA medical 
examination by a physician rather than a nurse practitioner, 
and that a physician address any etiological relationship 
between the veteran's hypertension and service and whether 
his hypertension is aggravated by his service connected PTSD. 

Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the 
RO is required. 38 C.F.R. § 19.9(a)(1) (2006).  In this case 
the concept of aggravation of a non-service connected 
disability by a service connected disability, here, PTSD, 
must be addressed by a clinician.  Also, while the ability of 
a nurse practitioner to address the etiology of a disability 
is not questioned, it seems that in this case, the required 
clarification of the medical evidence and the complexity of 
the medical issue at hand warrant the expertise of a 
physician.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA medical examination that is performed 
by a physician, to ascertain whether it is 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that any current hypertension is 
etiologically related to service or 
service injury, or has been aggravated by 
his service-connected PTSD. If aggravation 
is found, the examiner should specify what 
measurable degree of current hypertension 
represents a permanent increase in its 
severity caused by the service-connected 
PTSD. It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.

2.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for hypertension. If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC. The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record. An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


